Citation Nr: 0810567	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-11 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.



ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

On the veteran's Notice of Disagreement (NOD), the veteran 
requested a hearing at the local VA office.  Such hearing was 
scheduled three times, but the veteran did not report.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

There is no evidence of depression in service or currently.

CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service VA 
treatment records.  The Board notes the veteran has not been 
afforded a VA examination with respect to this claim.  
However, as will be discussed more fully below, there is no 
evidence of depression in service and there are no complaints 
or findings of depression in the current treatment records.  
Thus, there is no duty to provide an examination on this 
issue.  38 C.F.R. § 3.159(c)(4). 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, and VA 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On his original application, the veteran contended that he 
suffers from depression which began in July 1969, 
approximately two years after his discharge from service.  He 
alternatively contends in a statement from August 2004 that 
he began experiencing symptoms of depression at the time of 
his release from active service in 1967.  
   
The veteran's service treatment records are devoid of entries 
concerning depression or mental illness.  The veteran's 
separation examination dated in May 1967 indicates that he 
was normal psychiatrically, and he denied suffering from 
depression or excessive worry.

A December 2001 VA treatment record notes the veteran 
underwent a depression screen administered as part of a 
comprehensive health risk appraisal.  As recorded in the 
mental health survey, the veteran responded that he:  had not 
in the year previous had two consecutive weeks where he felt 
blue or depressed or lost all interest or pleasure in things 
that he actually cared about or enjoyed; had not had two 
years or more in his life when he felt depressed or sad even 
when he felt okay sometimes; did not feel depressed or sad 
much of the time in the previous year; felt less than one day 
(the minimum answer available) of time in the week previous 
depressed; and the veteran also responded he did not need 
help dealing with the stress in his life.  The results of 
this mental health assessment resulted in a negative screen 
for depression and thus no referral to mental health.  The 
remaining VA treatment records are likewise negative for 
complaints or findings of depression.

In summary, the veteran has no current diagnosis of 
depression and there is no indication that the veteran 
suffered from depression in service.  Therefore, the 
preponderance of the evidence is decidedly against the 
veteran's claim for this disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for depression is denied.


REMAND

The veteran contends that he was exposed to loud noise from 
ammunition while serving as a field medic in Germany, which 
caused hearing loss and tinnitus.  Review of the veteran's 
personnel records reveal he served as an ambulance driver, 
and had some rifle training.  VA treatment records reveal 
some indication that the veteran currently suffers from some 
hearing loss, although whether it rises to the level of a 
disability for VA purposes is not clear. 


As there is some indication of noise exposure in service, and 
there is some indication of current hearing loss, a VA 
examination with opinion as to the relationship between his 
claimed hearing loss and tinnitus to service is required to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current nature of the veteran's hearing 
loss and tinnitus, and their possible 
relationship to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
tests deemed necessary should be conducted 
and the results reported.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether the 
veteran's current hearing loss and tinnitus 
are more likely, less likely, or at least 
as likely as not related to the veteran's 
military service.  A rationale for the 
opinions should be provided.

2.  Thereafter, re-adjudicate the claims 
for service connection for hearing loss 
and tinnitus.  If the claims remain 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


